PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/314,565
Filing Date: 29 Nov 2016
Appellant(s): Martinez Botella et al.



__________________
Karen Mangasarian
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
102 rejection
Claim(s) 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016).
Upasani et al. teaches 3,3-disubstituted 19-nor pregnane compounds of the formula:

    PNG
    media_image2.png
    215
    172
    media_image2.png
    Greyscale
wherein

    PNG
    media_image3.png
    30
    543
    media_image3.png
    Greyscale
, pharmaceutically acceptable salts and compositions thereof (see the entire article, especially paragraphs 00246 and 00250; claims 25 and 27).
As recognized by MPEP § 2131.02,
when the compound is not specifically named, but instead it is necessary to select portions of teachings within a reference and combine them, e.g., select Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962); and 
In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference.
As shown above, the Upasani et al. teaches

    PNG
    media_image2.png
    215
    172
    media_image2.png
    Greyscale
wherein R1c is one of 12 substituents.  Based on the limited definition of R1c and the exemplification of R1c as hydrogen:

    PNG
    media_image4.png
    168
    184
    media_image4.png
    Greyscale
 (see claim 25, 1st compound, row 4 of page 185, Upasani et al. WO 2013/056181), the skilled artisan in the art at the time of the present invention would have readily envisaged the other 11 compounds including the instantly claimed compound, i.e., compound of formula XVc wherein R1c is CH3.
For these reasons, the instant claims are rendered anticipated.

103 Rejection
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11 /30/2016).
Upasani et al. teaches 3,3-disubstituted 19-nor pregnane compounds of the formula:

    PNG
    media_image2.png
    215
    172
    media_image2.png
    Greyscale
wherein

    PNG
    media_image3.png
    30
    543
    media_image3.png
    Greyscale
 and exemplifies 

    PNG
    media_image4.png
    168
    184
    media_image4.png
    Greyscale
 (see the entire article, especially paragraphs 00246 and 1st compound, row 5 of page 92 of paragraph 00250; claim 25, 1st compound, row 4 of page 185). The Upasani et al. WO 2013/056181 reference teaches pharmaceutical composition comprising the compound for use in treating CNS-related conditions such as depression (see for example, paragraphs 00255-00271, 00288, 00289; claims 25 and 27-28).
The instant claims differ from the reference by reciting a single compound, i.e., a more limited genus than the reference.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including that of the instant claims, because an ordinary artisan would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as the genus as a whole.
For these reasons, the claimed invention is rendered prima facie obvious.
(2) Response to Argument
102 rejection
Appellant argues
The scope of the prior art compounds and that there is no basis to conclude that this genus is limited to only 12 species;
The selection of Formula XVc or compound A contradicts the well-settled lead compound analysis, the examiner fails to identify a motivation to select and modify any compound within the scope of paragraph 00246, Formula XVc;
The stereochemistry of Formulae XVa-d and states the reference is directed to 19-nor pregnane compounds and stereoisomers thereof and does not exclude stereoisomers at positions C8, C9 and C14; and
The structural difference between the R1c variables and the difference in properties based on these variables.

In response, the examiner does not imply that the prior art is limited to the compounds of Formula XVc or even to the Formulae of XVa-d as set forth in paragraph 00246:

    PNG
    media_image5.png
    587
    638
    media_image5.png
    Greyscale
.  The examiner’s position is that when one looks at the subgenus set forth in the above paragraph and the exemplification of:

    PNG
    media_image4.png
    168
    184
    media_image4.png
    Greyscale
as set forth in claim 25, page 185, of the reference, the other 11 “base” compounds of Formula XVc are readily envisioned.  
Appellant argues the compounds would include “pharmaceutically acceptable salt, solvate, hydrate, prodrug, stereoisomer, tautomer, isotopic variant or N-oxide thereof”.  
However, in order to make any of said variations, one has to make the “base” compounds, i.e., compounds as set forth in paragraph 00246 wherein R1c is one of 12 st compound row 4 of page 185) one of said compounds, i.e.,

    PNG
    media_image4.png
    168
    184
    media_image4.png
    Greyscale
wherein R1c is H and the stereochemistry is identical to that of the claimed compound.  Based on the limited number of 12 possible R1c substituents in paragraph 00246 and the exemplification of R1c as H, the examiner’s position is that the other 11 compounds, which includes when R1c is CH3, within the subgenus of Formula XVc would be readily envisioned.
The examiner notes appellant’s reference to the October 2019 Office Action and reference to

    PNG
    media_image6.png
    157
    169
    media_image6.png
    Greyscale
cited therein.  For the record, in the Office Actions dated 09/25/2018, 03/26/2019 and 02/28/2020 the structure of the corresponding 5α-isomer, i.e.,

    PNG
    media_image7.png
    150
    170
    media_image7.png
    Greyscale
was cited (attention is also directed to paragraph #7 of Dr. Salituro’s declaration dated 9/26/2019, wherein it is noted that the examiner had identified compound A, the 5α-isomer shown above). 

Contrary to appellant’s argument, the reference teaches the compounds are useful in treating CNS-related conditions by regulation of GABA receptor complex (GRC) (see paragraph 0003 under “Background of the Invention”, Upasani et al.).  It is noted that the present invention is directed to similar use in regulation of GABA receptor complex (GRC) (See, “Background of the Invention”, page 1 of instant application).  Therefore, the motivation to make any of the other prior art compounds would be based on the reasonable expectation that any of the prior art compounds would have the same utility as the broad genus.
Lastly, appellant argues the structural difference between the R1c variables and the difference in the properties based on these variables.  
If by structural difference, appellant is implying, for example, that the substituents are not all alkyl, the examiner agrees.  However, the examiner notes that even if the R1c substituents were all alkyl groups, the skilled artisan would have a reasonable expectation of differences in the potencies of the compounds, as would be expected between the R1c groups set forth in paragraph 00246.  Although, differences in potencies would be expectation, said skilled artisan could not readily identify the most potent absence some routine experimentation.
In summary, based on the limited definition/identification of substituents for R1c in the prior art subgenus Formula XVc as set forth in paragraph 00246 of the reference, the examiner’s position is that the skilled artisan in the chemical art could readily envision the claimed compound wherein R1c is CH3.
103 rejection
Appellant argues
The examiner focused on only 12 compounds within the scope of Formula XVc and/or Compound A as the lead compound based solely on their structural similarity with the claimed compound and failed to identify any teachings or suggestions that would motivate the skilled artisan to select either Formula XVc and/or Compound A from the many billions of compounds taught therein and then to modify said compound to arrive at the claimed invention;
Only through the use of hindsight reconstruction based on the present specification would the examiner select compound A or Formula XVc as the lead compound;
The examiner disregarded the evidence that based on the teachings of the reference the skilled artisan would have selected other compounds as lead compounds for further modification; based on Dr. Salituro’s declaration, appellant’s argues the selection of a lead compound would be based on the disclosed biological activity of the compounds shown in Table 1 of the cited reference;
In regards to claim 36, that there is no teaching or suggestion in the art to modify the reference compounds to make a pharmaceutical salt; and
Unexpected results.  According to appellant, the claimed compound is over 7-fold more potent than compound A and has a lower intrinsic clearance (see Dr. Salituro's declaration filed 9/26/2019).



    PNG
    media_image4.png
    168
    184
    media_image4.png
    Greyscale
and the claimed compound
    PNG
    media_image8.png
    186
    165
    media_image8.png
    Greyscale
.  Appellant also argues, the examiner disregarded the evidence that based on the teachings of the reference, the skilled artisan would have selected other compounds as lead compounds for further modification based on the disclosed biological activity of compounds set forth in Table 1 of the reference.  In essence, appellant seems to be arguing the selection of a lead compound should be based on the potency of the compound shown in the prior art.  
However, as noted in MPEP § 2143 (I)(B), “[t]he Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: "Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound." Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455.”  
In the present case, the motivation would be based on the biological property, i.e., useful in treating CNS-related conditions by regulation of GABA receptor complex (GRC) and the reasonable expectation that modifying the exemplified compound by 

Appellant argues hindsight reconstruction based on the present specification and that in regards to claim 36, there is no teaching or suggestion to modify the reference compounds to make a pharmaceutical salt.  
As noted in MPEP § 2145 (X)(A), "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
The cited reference teaches 

    PNG
    media_image9.png
    333
    613
    media_image9.png
    Greyscale
(see paragraphs 
00246 and 0089) and exemplifies 
    PNG
    media_image4.png
    168
    184
    media_image4.png
    Greyscale
(see reference claim 25, page 185).  
1c as hydrogen with methyl as taught by the reference would have been obvious because the skilled artisan would have the reasonable expectation that the compound obtained would be useful in treating CNS-related conditions as taught by the reference.  Pharmaceutical salts thereof are rendered obvious based on the teaching of the reference of “pharmaceutically acceptable salt” of the prior art compounds.  Additionally, pharmaceutical salts are routinely made in the pharmaceutical/medical art.  The skilled artisan in said art would know that there are advantages, including increase solubility, with the formation of salts of known compounds.  In addition, the court has held that forming salts from known compounds are prima facie obvious.  In re Williams, 89 USPQ 396 (CCPA 1951).

Lastly, appellant argues the claimed compound is over 7-fold more potent and has a lower intrinsic clearance than compound A, i.e., unexpected results.  Appellant’s argument is based on data obtained in a single subset of GABAA receptor (α4β3δ) as shown in the Salituro’s declaration submitted 9/26/2019.  
First, hydrogen and methyl are considered obvious variants and, thus, the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 USPQ 137.  
The skilled artisan would expect differences in the potency (degree) between the compounds.  What would be unexpected would be a difference in the biological property (kind) of the two compounds.  Appellant does not provide evidence that said difference in potencies in a single subset of GABAA receptor (α4β3δ) would result in difference in the biological property of the compounds.  
A receptor (α4β3δ).  Said subset of GABAA receptor (α4β3δ) differs from that disclosed by the reference α1β2ɣ2 (see paragraph 00413 on page 162 of the cited reference Upasani et al. WO 2013/056181).  Appellant has not provided evidence that irrespective of the subset of GABAA receptor, the claimed compound would have greater potency.  Again, there is no evidence that difference in potencies in α4β3δ subset of GABAA receptor would result in difference in the biological property of the compounds.  In other words, the claimed compound SI-4 with higher potency than compound A (See page 62 of Appeal Brief filed on 02/02/2021) based on data obtained in GABAA receptor α4β3δ cannot be extrapolated to the GABAA receptor α1β2ɣ2  (or any other subset of a given GABA receptor of interest) disclosed by the cited reference,  Upasani et al. WO 2013/056181. In this regard, it is worth noting that the instant specification in combination with the teachings of Upasani et al. WO 2013/056181 clearly demonstrate that the intended use of the claimed compound depicted in instant claim 35 is not limited to targeting the specific subset of GABAA receptor α4β3δ. 
In summary, based on the teachings of the cited reference, modification of 

    PNG
    media_image4.png
    168
    184
    media_image4.png
    Greyscale
by replacing hydrogen with methyl, as taught by the reference, would have been obvious to the skilled artisan.  The skilled artisan would have the reasonable expectation that said modification would result in a compound with similar biological properties as taught by the reference.  Based on the knowledge in the chemical and pharmaceutical arts, the skilled artisan would have the reasonable expectation of 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA P BADIO/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628 
                                                                                                                                                                                                       

/JOSEPH K MCKANE/Supervisory Patent Examiner, Art Unit 1626 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.